DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 4/20/2022.
Claim 12 has been cancelled.    
In view of the amendment, the Objection to the Specification has been Withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/7/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/20/2022, with respect to the claims as amended have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1-11 and 13-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “An assembly for generating electricity, the assembly comprising: a circular track configured to rotate about a first axis of rotation, the circular track comprising a first magnet having a face that is at an angle with respect to the first axis of rotation; a second magnet positioned at a center of the circular track, wherein a face of the second magnet is an opposite polarity to the face of the first magnet such that the second magnet repels the first magnet to rotate the circular track; one or more support members extending from the circular track to the second magnet to support the second magnet; and a device for converting rotational motion from the circular track into electricity.”
Claim 13: “An assembly for generating electricity, the assembly comprising: a circular track configured to rotate about a first axis of rotation, the circular track comprising a first magnet having a face that is at an angle with respect to the first axis of rotation; a second magnet positioned at a center of the circular track, wherein a face of the second magnet is an opposite polarity to the face of the first magnet such that the second magnet repels the first magnet to rotate the circular track; and a device for converting rotational motion from the circular track into electricity; wherein at least one of the first magnet or the second magnet is an electromagnet; wherein a portion of the electricity generated by the device for converting rotational motion from the circular track into electricity is utilized to power the at least one of the first magnet or the second magnet; and wherein the circular track is constructed from a conductive material such that the portion of the electricity utilized to power the first magnet is provided to the first magnet via the circular track.”
Claim 14: “An assembly for generating electricity, the assembly comprising: a circular track configured to rotate about a first axis of rotation, the circular track comprising a first magnet having a face that is at an angle with respect to the first axis of rotation; a second magnet positioned at a center of the circular track, wherein a face of the second magnet is an opposite polarity to the face of the first magnet such that the second magnet repels the first magnet to rotate the circular track; and a device for converting rotational motion from the circular track into electricity; wherein the circular track comprises an upper track and a lower track; wherein the first magnet is positioned between the upper track and the lower track; and wherein the lower track has a smaller radius than the upper track.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-11 and 13-14 are allowed.
Reiner et al. (US 8810050; IDS) has been considered. Reiner teaches an assembly (Fig. 3-4) comprising: a circular track (120) configured to rotate about a first axis of rotation (axis of 135), the circular track (120) comprising a first magnet (170) having a face (faces not perpendicular to axis; 149, 153) that is at an angle with respect to the first axis of rotation (axis of 135); a second magnet (140) positioned at a center of the circular track (120), wherein a face (non-adjacent face 180) of the second magnet is an opposite polarity to the face (176) of the first magnet (170) such that the second magnet (140) repels the first magnet (170) to rotate the circular track (120).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McKee et al. (US 2021/0281131) teaches a permanent magnet system having a rotor assembly with angled permanent magnets.
De Gasperis et al. (2021/0143723) teaches a permanent magnet system having a rotor assembly with angled permanent magnets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832